Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 16-17, 31, 35-37, 39, and 42 are objected to because of the following informalities:  
Claim 7 depend from claim 6 and recites “a substantially cylinder-shaped section” and “a substantially frustoconical-shaped section”, but should read -- the substantially cylinder-shaped section -- and -- the substantially frustoconical-shaped section – since “a substantially cylinder-shaped section” and “a substantially frustoconical-shaped section” was previously recited in claim 6.
Claim 8 should depend from claim 1 as it recites “the projection”. This also applies to claims 16-17 and 31.
In claims 35, 36, and 37, “in a downhole tool, comprising” should read -- a downhole tool, comprising--. 
In claim 39 line 3, insert “,” between “coupled thereto” and “the downhole tool”. claim 39 lines 2-3 should read “…the clean-out string having a downhole tool coupled thereto, the downhole tool comprising:”
In claim 42, line 2, “a projection” should read “the projection” since a projection was previously recited in claim39. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 16-17, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the projection extend substantially perpendicular from the outer surface of the drill bit”. This is confusing since claims 2 to 5 recites a plurality of projections. Examiner is not sure if at least one of the plurality of projections or each of the plurality of projections extend substantially perpendicular from the outer surface of the drill bit. For examination purposes, it is assumed that at least one of the plurality of projections extend substantially perpendicular from the outer surface of the drill bit. This also applies to claims 16, 17, and 31.
Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 8. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 21, 27, and 35-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawar et al. (U.S. 2017/0234112A1).
Regarding claim 1, Pawar et al. disclose a downhole tool (see figs. 1 and 2), comprising: a drill bit (118, figs. 1-2 and para 0013), the drill bit (118) having an outer surface for engaging a wellbore (102, see fig. 1-2) and defining a bit bore (222, fig. 2 and refer to para 0028), the drill bit (118) having a first end defining a leading face (first end near nozzle port 220) and a second end (second end near 206b or 208b) adapted to engage a drive pipe (204; see fig. 2 and refer to para 0020: the drive shaft 204 may be directly coupled to the drill bit 118 via a threaded engagement); and a projection (210, fig. 2) coupled to the outer surface of the drill bit (refer to para 0021), the projection being adapted to remove debris (122) from the wellbore (refer to paragraphs  0021 and 0030).  
Regarding claim 2, Pawar et al. disclose wherein the projection (210) comprises a plurality of projections (see fig. 2 and refer to para 0021).  

Regarding claim 27, Pawar et al. disclose wherein at least a portion of the leading face (first end near nozzle ports 220) is angled at a face angle (angled face on which nozzles 220 opens).  
Regarding claim 35, Pawar et al. disclose a drill bit (118, figs. 1-2 and para 0013), the drill bit (118) having an outer surface for engaging a wellbore (102, see fig. 1-2) and defining a bit bore (222, fig. 2 and refer to para 0028), the drill bit (118) having a first end defining a leading face (first end near nozzle port 220) and a second end (second end near 206b or 208b) adapted to engage a drive pipe (204; see fig. 2 and refer to para 0020: the drive shaft may be directly coupled to the drill bit 118 via a threaded engagement); and a projection (210, fig. 2) coupled to the outer surface of the drill bit (refer to para 0021), the projection being adapted to remove debris (122) from the wellbore (refer to paragraphs  0021 and 0030), the use of the tool with an oil and gas well service rig or an oil and gas drilling rig (108, refer to para 0011).  
Regarding claim 36, Pawar et al. disclose a downhole tool (see figs. 1 and 2), comprising: a drill bit (118, figs. 1-2 and para 0013), the drill bit (118) having an outer surface for engaging a wellbore (102, see fig. 1-2) and defining a bit bore (222, fig. 2 and refer to para 0028), the drill bit (118) having a first end defining a leading face (first end near nozzle port 220) and a second end (second end near 206b or 208b) adapted to engage a drive pipe (204; see fig. 2 and refer to para 0020: the drive shaft 204 may be directly coupled to the drill bit 118 via a threaded engagement); and a projection 
Regarding claim 37, Pawar et al. disclose a downhole tool (see figs. 1 and 2), comprising: a drill bit (118, figs. 1-2 and para 0013), the drill bit (118) having an outer surface for engaging a wellbore (102, see fig. 1-2) and defining a bit bore (222, fig. 2 and refer to para 0028), the drill bit having a first end defining a leading face (first end near nozzle port 220) and a second end (second end near 206b or 208b) adapted to engage a drive pipe (204; see fig. 2 and refer to para 0020: the drive shaft 204 may be directly coupled to the drill bit 118 via a threaded engagement); and a projection (210, fig. 2) coupled to the outer surface of the drill bit (refer to para 0021), the projection (210) being adapted to remove debris (122) from the wellbore (refer to paragraphs  0021 and 0030), the use of the tool to remove debris from a wellbore (refer to paragraphs 0016, 0021, 0029, and 0030).  
Regarding claim 38, Pawar et al. disclose wherein the debris (122) comprises hard scale (refer to para 0014).  
Regarding claim 39, Pawar et al. disclose a method for servicing a well (refer to abstract) having a defined wellbore (102, fig. 1) restricted by debris (122, see figs. 1-2 and refer to para 0014), comprising: inserting a clean-out string (106, see fig. 1 and refer to para 0011) into the wellbore (102) of the well (see fig. 1), the clean-out string (106) having a downhole tool (downhole assembly comprising bit 118) coupled thereto (see fig. 1), the downhole tool, comprising: a drill bit (118, figs. 1-2 and para 0013), the 
Regarding claim 40, Pawar et al. disclose circulating or reverse circulating a fluid (216) through the well to carry the debris (122) removed from the wellbore out of the well (refer to paragraphs 0010, 0014, and 0028).  
Regarding claim 41, Pawar et al. disclose wherein inserting the clean-out string (106) into the wellbore comprises positioning the downhole tool within the wellbore at a point restricted by the debris (see figs. 1 and 2).  
Regarding claim 42, Pawar et al. disclose wherein engaging the downhole tool (118) with the debris (122) restricting the wellbore comprises rotating the downhole tool (118) to engage a projection (210) of the downhole tool with the debris (122)  to grind down or break apart the debris within the wellbore (see fig. 2 and refer to paragraphs 0021 and 0030).  

Regarding claim 44, Pawar et al. disclose wherein the well is a hydrocarbon recovery well (para 0012: the well system 100 describes an oil and gas well/hydrocarbon recovery well).
Regarding claim 45, Pawar et al. disclose wherein the debris (122) comprises hard scale or well-bottom debris or both (refer to para 0014).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (U.S. 2017/0234112A1), in view of Lyons et al. (U.S. 2016/0017667A1). 
Regarding claim 18, Pawar et al. teach all the features of this claim as applied to claim 1 above; however, Pawar et al. fail to teach the projection is integral with the outer surface of the drill bit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawar et al. to have the projection be integral with the outer surface of the drill bit, as taught by Lyons et al. since its known to have projections/cutting elements integral with the bit body. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (U.S. 2017/0234112A1), in view of W.J. Kirby (U.S. 1627909B1). 
Regarding claim 23, Pawar et al. teach all the features of these claims as applied to claim 21 above; however, Pawar et al. fail to teach wherein the leading face defines an elliptical plane having a pitch greater than 0 degrees.  
W.J. Kirby discloses bit body (1, fig. 1) comprising a central aperture (2) which allows water to flow through the bit to facilitate the drilling operation (refer to col. 1 lines 41-46). The extreme lower and outer end of the bit is beveled in an elliptic shape at (8) having a pitch greater than 0 degrees, whereby a small cutting edge is formed substantially elliptical shape in cross section (see fig. 1-4, refer to col. 2 lines 3-7). During operation, the bit rapidly cut any substance upon which the drill bit is working (refer to col. 2 lines 14-20). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawar et al. to have the leading face defining an elliptical plane having a pitch greater than 0 degrees, as taught by W.J. Kirby for rapidly cutting through the debris in the wellbore. 
s 3-8, 13-17, 19-20, 26, 28-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (U.S. 2017/0234112A1), in view of Skidmore (U.S. 3885638).
Regarding claims 3-5, Pawar et al. disclose that the cutting elements 210 may also be positioned along the sides of the drill bit (118; refer to para 0021).
However, Pawar et al. appear to be silent to each of the plurality of projections are circumferentially and longitudinally displaced relative to each other and spiral along the outer surface of the drill bit. 
 Skidmore discloses a drill bit (10, figs. 1-2) comprising a plurality of inserts/projections (18) arranging circumferentially so that any wear can be distributed over more than one insert (refer to col. 2 lines 7-11) while inserts/projections (22) arranged longitudinally displaced relative to each other and spiral along the outer surface of the drill bit, for forcing the debris/cuttings upward and around the bit (10, see figs. 1-2 and refer to col. 4 lines 10-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawar et al. to have each of the plurality of projections circumferentially and longitudinally displaced relative to each other and spiral along the outer surface of the drill bit, so that any wear can be distributed over more than one insert and for forcing the debris/cuttings upward and around the bit. 
Regarding claims 6-7, the combination of Pawar et al. and Skidmore teach all the features of this claim as applied to claim 5 above; Skidmore further discloses wherein the outer surface of the drill bit (10) has a substantially frustoconical-shaped section (20; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pawar et al. and Skidmore before him or her, to have modified the drill bit of Pawar et al. to have the outer surface of the drill bit have a substantially frustoconical-shaped section proximal the first end, and a substantially cylinder-shaped section, wherein the outer surface of the drill bit has the substantially cylinder- shaped section abutting the second end, and the substantially frustoconical-shaped section abutting the substantially cylinder-shaped section and terminating at the first end, as taught by Skidmore for rapid penetration which will facilitate cutting through to remove the debris from the wellbore.
Regarding claims 8, the combination of Pawar et al. and Skidmore teach all the features of this claim as applied to claim 7 above; Pawar et al. further disclose wherein the projection (210) extends substantially perpendicular from the outer surface of the drill bit (see fig. 2 and refer to para 0021).  
Regarding claims 13-14, Pawar et al. teach all the features of this claim as applied to claim 1 above; however, Pawar et al. fail to teach wherein the projection is substantially frustoconical-shaped, wherein the projection is substantially shaped as a cone tip, a wedge-shape, a wedge-tip, a random clustering or a combination thereof.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawar et al. to have the projection substantially frustoconical-shaped, wherein the projection is substantially shaped as a cone tip, as taught by Skidmore, for facilitating natural upward movement of the debris when cutting through. 
Regarding claims 15-17 and 19, Pawar et al. teach all the features of this claim as applied to claim 1 above; however, Pawar et al. fail to teach wherein the projection is composed of one or more of substantially tungsten carbide, hardened metal, carbon steel or stainless steel, wherein the projection is coupled to the substantially frustoconical- shaped section of the outer surface of the drill bit, wherein the projection is pressed into the outer surface of the drill bit.
Skidmore discloses wherein the projection (22) is composed of hardened metal (refer to col. 4 lines 6-8), wherein the projection (22) is coupled to the substantially frustoconical- shaped section (20) of the outer surface of the drill bit (see fig. 1), wherein the projection is pressed into the outer surface of the drill bit (col. 2 lines 43-45: the inserts on the tip are preferably pressed into holes that are drilled along lines which are parallel to the longitudinal axis of the bit 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawar et al. to have the projection composed of hardened metal, wherein the projection is coupled to the substantially 
Regarding claim 20, Pawar et al. teach all the features of this claim as applied to claim 1 above; however, Pawar et al. fail to teach wherein the leading face comprises a plurality of pegs extending longitudinally from the leading face, adapted to facilitate drilling.  
Skidmore discloses the leading face comprises a plurality of pegs (inserts 14A, B can be considered pegs) extending longitudinally from the leading face (transmission surface 24), adapted to facilitate drilling (see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawar et al. to have the leading face comprises a plurality of pegs extending longitudinally from the leading face, adapted to facilitate drilling, as taught by Skidmore.
Regarding claims 26 and 28-30, the combination of Pawar et al. and Skidmore teach all the features of this claim as applied to claim 20 above; Pawar et al. further disclose wherein at least a portion of the leading face (first end near nozzle ports 220) is angled at a face angle (angled face on which nozzles 220 opens), wherein the face angle is greater than 0 degrees (see fig. 2), wherein the face angle is between about 15 degrees and about 30 degrees, wherein the face angle is about 24 degrees (see fig. 2). 
Regarding claims 32-34, the combination of Pawar et al. and Skidmore teach all the features of this claim as applied to claim 6 above; Skidmore further discloses 
However, the combination of Pawar et al. and Skidmore is silent to wherein the taper is between about 2 degrees and about 8 degrees, wherein the taper is about 5 degrees.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pawar et al. and Skidmore to have the taper is between about 2 degrees and about 8 degrees, wherein the taper is about 5 degrees, for the purpose of experimentation to determine the optimum tapering angle that would yield most efficient cutting and breaking of the debris to remove from the wellbore.  
Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (U.S. 2017/0234112A1), in view of Skidmore (U.S. 3885638) as applied to claim 6, and further in view of W.J. Kirby (U.S. 1627909B1). 
Regarding claims 22 and 24-25, the combination of Pawar et al. and Skidmore teach all the features of these claims as applied to claim 20 above; however, the combination of Pawar et al. and Skidmore fail to teach wherein the leading face defines an elliptical plane having a pitch greater than 0 degrees, wherein the pitch is between about 15 degrees and about 30 degrees, wherein the pitch is about 24 degrees.  
W.J. Kirby discloses bit body (1, fig. 1) comprising a central aperture (2) which allows water to flow through the bit to facilitate the drilling operation (refer to col. 1 lines 41-46). The extreme lower and outer end of the bit is beveled in an elliptic shape at (8) having a pitch greater than 0 degrees, whereby a small cutting edge is formed 
However, the combination of Pawar et al., Skidmore, and W.J. Kirby is silent to the pitch being between about 15 degrees and about 30 degrees, wherein the pitch being about 24 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pawar et al., Skidmore, and W.J. Kirby to have the pitch being at any angle including between about 15 degrees and about 30 degrees, wherein the pitch being about 24 degrees, for the purpose of experimentation to determine most efficient pitch angle for better cutting through debris. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (U.S. 2017/0234112A1), in view of Skidmore (U.S. 3885638) as applied to claim 6, and further in view of Eyre et al. (U.S. 6193001B1). 
Regarding claim 31, the combination of Pawar et al. and Skidmore teach all the features of this claim as applied to claim 6 above; however, the combination of Pawar et al. and Skidmore fail to teach wherein the projection comprises a tungsten carbide 
Eyre et al. disclose a cutter (see fig. 11), comprising a substrate base (20), an ultra-hard material layer (30), and a tungsten carbide coating (66) to improve the thermal stability and to protect the hard material layer from  corrosive environment during drilling (refer to col. 6 lines 56-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pawar et al. and Skidmore to have the projection comprises a tungsten carbide coating, as taught by Eyre et al. which will result in a plurality of tungsten carbide clusters (clusterite) spaced about the frustoconical- shaped section of the drill bit, to improve the thermal stability and to protect the projection from corrosive environment during drilling. 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (U.S. 2017/0234112A1), in view of Skidmore (U.S. 3885638) as applied to claim 8 above, and further in view of Fuller (U.S. 4823892).
Regarding claims 9-12, the combination of Pawar et al. and Skidmore teach all the features of this claim as applied to claim 8 above; Pawar et al. further disclose wherein at least one of the plurality of projections (210) extends beyond an outer diameter of the cylinder-shaped section, by an undercut height (para 0021: the cutting elements 210 may also be positioned along the sides/cylindrical-shaped section thereof, wherein having the cutting elements 210 being on the sides will extend beyond the outer diameter, by an undercut height).   

Fuller discloses a drill bit (10, fig. 1) comprising cutting elements (15), wherein the cutting element projects outwardly by a distance in the range of from 1 to 10 mm (refer to col. 4 lines 36-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pawar et al., Skidmore, and Fuller, to have the projection extends from the outer surface between about 1 mm and about 10 mm, wherein the undercut height is a maximum of 10 mm, wherein the undercut height is between about 2.5 mm and about 10 mm, as taught by Fuller, for the purpose of improving the efficiency of cutting and removal of the debris from the wellbore. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672